      Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 1 of 38




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION
WILLIE B. SMITH III,                )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )     No. 2:19-cv-00927-ECM-SMD
                                    )
JEFFERSON DUNN,                     )
Commissioner, Alabama               )
Department of Corrections,          )
                                    )
and                                 )
                                    )
CYNTHIA STEWART, Warden,            )
Holman Correctional Facility,       )
                                    )
       Defendants.                  )

       ════════════════════════════════════════
                      DEFENDANTS’ MOTION TO DISMISS
       ════════════════════════════════════════
                                    Steve Marshall
                                    Alabama Attorney General
                                    Lauren A. Simpson*
                                    Alabama Assistant Attorney General
                                    *Counsel of Record
                                    Office of the Attorney General
                                    501 Washington Avenue
                                    Montgomery, AL 36130-0152
                                    Tel: (334) 353-1209
                                    Fax: (334) 353-8400
January 31, 2020                    lsimpson@alabamaag.gov
      Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 2 of 38




                                       TABLE OF CONTENTS

FACTUAL AND LEGAL BACKGROUND ..........................................................1

         I.       Smith’s crime, conviction, and subsequent litigation .........................3

                  A.       Trial and direct appeal...............................................................3

                  B.       State postconviction proceedings and Atkins claim ..................6

                  C.       Federal habeas proceedings ....................................................10

         II.      The introduction of nitrogen hypoxia as a method of execution ......15

                  A.       The act and the election period ...............................................15

                  B.       The Price litigation and nitrogen hypoxia’s “availability” ....16

STANDARD OF REVIEW ...................................................................................27

ARGUMENT .........................................................................................................28

         I.       The Court should dismiss Smith’s Eighth Amendment claim
                  because Smith has not met his pleading burden under Baze,
                  Glossip, and Bucklew ........................................................................28

         II.      The Court should dismiss Smith’s ADA claim because Smith is
                  not intellectually disabled, and even if he were, the ADA would
                  offer no ground for relief ...................................................................31

CONCLUSION ......................................................................................................35




                                                                                                                   ii
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 3 of 38




                    FACTUAL AND LEGAL BACKGROUND

      On March 22, 2018, Alabama Laws Act 2018-353 amended the Code of

Alabama1 to introduce nitrogen hypoxia as a method of execution. While the primary

method of execution in Alabama remains lethal injection, inmates sentenced to death

prior to the effective date of the act were given a thirty-day period in which to make

an election of hypoxia in writing to the warden of their correctional facility;

otherwise, election would be deemed waived.2 This thirty-day period extended from

June 1–30, 2018.3

      Willie B. Smith III, a death-row inmate at Holman Correctional Facility, did

not make a timely election. Indeed, when Smith initiated the present action on

November 25, 2019, almost seventeen months had elapsed since the election period

ended. Smith was represented by at least four attorneys during the election period:

Dylan C. Black and Stanley Blackmon of Bradley Arant Boult Cummings LLP

(Birmingham), Hugh A. Abrams of Shook, Hardy & Bacon, LLP (Chicago), and

Tung T. Nguyen of Sidley Austin LLP (Dallas).4 Those attorneys—plus four more

from Sidley Austin’s Chicago office—are currently acting as Smith’s counsel in the



1. Specifically, sections 15-82-82(a)–(b) and 15-18-82.1(a)–(c), (f), (i)–(j) of the
   Code of Alabama.
2. ALA. CODE § 15-18-82.1(b)(2) (2018).
3. Id.
4. E.g., Smith v. Comm’r, Ala. Dep’t of Corrs., 924 F.3d 1330, 1334 (11th Cir. 2019)
   (listing counsel).

                                                                                    1
     Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 4 of 38




Supreme Court.5 In the present matter, Smith is instead represented by the Federal

Defenders for the Middle District of Alabama, many of whose clients made timely

elections of nitrogen hypoxia.6

      Smith raises two claims in his complaint: first, that the Alabama Department

of Corrections’ (“ADOC”) lethal injection protocol violates the Eighth

Amendment’s prohibition against cruel and unusual punishment, and second, that

the ADOC has violated the Americans with Disabilities Act of 19907 (“ADA”)

because there was no election-period accommodation made for Smith, who allegedly

is intellectually disabled. As discussed below, this Court should dismiss both claims.

Concerning the first, Smith cannot satisfy his burden under Baze v. Rees8 and Glossip

v. Gross9 of (1) establishing that lethal injection “‘presents a risk that is sure or very

likely to cause serious illness and needless suffering, and give rise to sufficiently

imminent dangers,’”10 and (2) identifying an alternative method of execution that is

“‘feasible, readily implemented, and in fact significantly reduce[s] a substantial risk

of severe pain’”11 because, due to his lack of diligence, nitrogen hypoxia is not


5. E.g., Application for an Extension of Time Within Which to File a Petition for a
   Writ of Certiorari to the United States Court of Appeals for the Eleventh Circuit,
   Smith v. Dunn, No. 19A513 (Nov. 7, 2019) (listing counsel).
6. Doc. 1 ¶ 32.
7. 42 U.S.C. § 12101 et seq.
8. 553 U.S. 24 (2008).
9. 135 S. Ct. 2726 (2015).
10. Id. at 2737 (quoting Baze, 553 U.S. at 50; further internal quotation omitted).
11. Id. (quoting Baze, 553 U.S. at 52).

                                                                                        2
     Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 5 of 38




available to him. As to the second, Smith is not intellectually disabled,12 and

therefore, his ADA claim is meritless. Indeed, the notion that the ADOC must make

accommodations under the ADA for intellectually disabled inmates to elect a

method of execution makes no sense, as Atkins v. Virginia13 categorically prohibits

the execution of intellectually disabled persons. If Smith is intellectually disabled,

then he cannot be executed, and he certainly need not elect a method. If he is not

intellectually disabled, then he is not entitled to special treatment just because he

declined to elect hypoxia for nearly a year and a half. In neither case does the ADA

give rise to a claim for relief.


I.     Smith’s crime, conviction, and subsequent litigation

       A.     Trial and direct appeal

       Smith was convicted of two counts of capital murder—murder during the

course of a robbery14 and murder during the course of a kidnapping15—for the

execution-style slaying of Sharma Ruth Johnson.16

       In brief, Smith and seventeen-year-old Angelica Willis left their apartment on

foot, looking for Smith’s brother, Lorenzo, around midnight on October 26, 1991.


12. E.g., Smith v. Comm’r, Ala. Dep’t of Corrs., 17-15043, slip op. at 8–21 (11th
    Cir. May 22, 2019).
13. 536 U.S. 304 (2002).
14. ALA. CODE § 13A-5-40(a)(2).
15. Id. § 13A-5-40(a)(1).
16. Smith v. State, 838 So. 2d 413 (Ala. Crim. App. 2002).

                                                                                    3
     Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 6 of 38




As they headed for a Pizza Hut, they saw Johnson sitting in her car by an ATM. At

Smith’s prodding, Willis approached the passenger side of Johnson’s car and asked

for directions to Krystal. While Johnson was distracted, Smith pointed a sawed-off

shotgun through the driver’s-side window and ordered Johnson into her trunk. The

two drove her around Huffman for a time, then returned to the ATM, where they

found Johnson’s debit card, forced her to call out the PIN from the trunk, and

withdrew $80. The ATM’s security camera caught Smith sitting in Johnson’s car,

directing Willis as she withdrew the money at 1:25 AM on October 27.17

       Smith and Willis then purchased gasoline and found Lorenzo at a shopping

center in Huffman. Lorenzo climbed into the car, and on learning that Johnson was

in the trunk, made sexual taunts. They drove to Zion Memorial Cemetery, and Smith

explained that he would have to kill Johnson. He opened the trunk, and as Johnson

promised she would say nothing, he shot her in the head. The three abandoned

Johnson’s vehicle and body in Roebuck, and the next day, Smith told Willis that he

had returned to the car and burned it to remove his fingerprints. Willis testified to

Smith’s actions at his trial.18

       Another witness, Germane Norman, testified that she heard Smith describing

how he had “killed a white woman at the cemetery, had ridden around in her car and



17. Id. at 421–22.
18. Id. at 422.

                                                                                   4
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 7 of 38




later burned the car,” and how he was going to leave town.19

      A third key witness was Latonya Roshell, an informant for the Hoover Police

Department. She met Smith when he and another man moved into her home, and

Smith told her that he had “got a white woman and shot her–––blowed her brains

out–––and got some money from her.” After comparing Smith’s statement to news

reports, Roshell informed her contact and agreed to be wired. In a recorded

conversation between her and Smith, he made several inculpatory statements; a

redacted version of the recording and a transcript were given to the jury.20

      After refusing a plea bargain for life without parole, Smith was tried for capital

murder in Jefferson County. A jury found him guilty on both counts on May 7, 1992.

Following the penalty-phase presentation of mitigation evidence, the jury

recommended death by a 10–2 vote on May 8, and the trial court imposed that

sentence after a sentencing hearing on July 17, 1992.21

      On direct appeal, the Court of Criminal Appeals initially ordered a remand

regarding a potential J.E.B. v. Alabama22 violation.23 The trial court found no




19. Id.
20. Id. at 422–23 (internal quotation marks omitted).
21. The sentencing order can be found at C. 148–67 in the trial transcript, available
    in Volume 1 of the habeas record filed in Smith v. Thomas, 2:13-cv-00557-RDP
    (N.D. Ala.).
22. 511 U.S. 127 (1994).
23. Smith v. State, 698 So. 2d 1166 (Ala. Crim. App. 1997).

                                                                                      5
     Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 8 of 38




problem with the jury striking,24 and on return to remand in 2002, the Court of

Criminal Appeals affirmed Smith’s conviction and death sentence.25 The Alabama

Supreme Court denied certiorari,26 as did the United States Supreme Court later that

year.27


      B.     State postconviction proceedings and Atkins claim

      Smith filed a Rule 32 petition for postconviction relief in 2003, an amended

petition in 2005, and a second amended petition in 2007.28 Therein, among other

claims, he contended that he was ineligible to be executed because he is intellectually

disabled, citing Atkins v. Virginia.29

      The circuit court held a hearing on Smith’s claims on November 12, 2008.30

Smith retained Dr. Karen Salekin, who administered several tests:

       Stanford-Binet Intelligence Scales, 5th Edition (SB-5): Dr. Salekin
        found that Smith had a full-scale IQ of 64, with a 95% confidence interval
        of 61–69. She explained that if the Flynn Effect were applied, Smith’s
        score could be lowered by more than two points. However, she admitted
        that there is no national consensus as to whether the Flynn Effect should
        be applied to IQ tests.31 In fact, the test manual does not refer to the Flynn



24. Smith, 838 So. 2d at 425–26.
25. Id. at 477.
26. Ex parte Smith, No. 1011228 (Ala. June 28, 2002).
27. Smith v. Alabama, 537 U.S. 1090 (2002) (mem.).
28. Smith v. State, 112 So. 3d 1108, 1113–14 (Ala. Crim. App. 2012).
29. 536 U.S. 304 (2002).
30. Smith, 112 So. 3d at 1114.
31. Id. at 1115, 1127–28.

                                                                                     6
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 9 of 38




         Effect or any need to adjust scores.32

       Woodcock-Johnson III: This is a test of school functioning, used to
        assess intellectual disability. Smith’s scores were no more than one
        standard deviation below the mean in each category, and some scores were
        average or slightly above average. In fact, Smith’s math and spelling skills
        were at a twelfth grade or college level.33 Dr. Salekin testified over Smith’s
        counsel’s objection that in her opinion, Smith is not intellectually
        disabled.34

       Scales of Independent Behavior–Revised (SIB-R): This is a test used to
        assess adaptive and maladaptive behavior. Dr. Salekin administered it to
        Smith’s family members concerning the skills he reflected at age 17. His
        overall score was 67, “indicating that it would be very difficult for him to
        participate in age-appropriate activities.”35 He showed limitations in motor
        skills, social interaction, and communication skills.36 However,
        Dr. Salekin admitted that the test is reliant upon the test-taker’s memory.
        Here, she administered the test to Smith’s brother, who had been in prison
        since 1993 or 1994 and had no contact with him (and so was relying on
        thirty-year-old memories of him), and to Smith’s mother.37 Dr. Salekin
        acknowledged that the test “was not normed for individuals to
        take . . . thirty years later to reach into their memories and try to remember
        these things from so long ago.”38
            Moreover, Dr. Salekin testified that drug and alcohol abuse, instead of
        intellectual disability, could affect one’s adaptive functioning.39 The
        record indicated that Smith used drugs and alcohol on a regular basis prior
        to his trial, so some of his deficits in adaptive functioning, even at age
        seventeen, could be attributable to that.40




32. Id. at 1131.
33. Id. at 1116, 1119–20.
34. Id. at 1116, 1120, 1128.
35. Id. at 1115.
36. Id.
37. Id. at 1115–16.
38. Id. at 1116.
39. Id.
40. Id. at 1120.

                                                                                    7
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 10 of 38




      Smith also presented Dr. Daniel Marson, a clinical neuropsychologist, who

examined him for cognitive deficits related to possible neurological injuries.

Dr. Marson testified that Smith scored in the low average to mildly deficient range

in certain tested categories and found that “‘there’s an indication that he has trouble

learning new material.’”41 On tests concerning his personality and emotions, Smith

showed severe impairment. However, Smith performed in the average to above-

average range on some of the tests Dr. Marson administered.42 Dr. Marson did not

offer an opinion as to whether Smith was intellectually disabled.43

      The State then presented Dr. Glen King, a clinical and forensic psychologist,

who also administered several tests to Smith:

       Wechsler Adult Intelligence Scale–Third Edition (WAIS-III): Like the
        SB-5, the WAIS-III is an intelligence test. Smith had a full-scale IQ of 72,
        a verbal score of 75, and a performance score of 74.44 Concerning the Flynn
        Effect, Dr. King stated that it was merely a theory, not a fact, and that there
        were problems with Flynn’s methodology.45

       Wide Range Achievement Test, 4th Edition (WRAT-4): This test
        examines a subject’s ability in reading, writing, and arithmetic. Smith read
        at an 8.6 grade level, spelled at an 11.5 grade level, and did math at a 6.3
        grade level.46

       Adaptive Behavior Assessment System, 2nd Edition (ABAS-2): This
        test examines adaptive skills in various domains. Dr. King found that

41. Id. at 1116.
42. Id.
43. Id. at 1128.
44. Id. at 1118.
45. Id.
46. Id.

                                                                                     8
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 11 of 38




         Smith had difficulties in the community use, health and safety, self-
         direction, social skills, and leisure skills categories, but that Smith had no
         difficulty in communicating with Dr. King or understanding questions.47

       Minnesota Multiphasic Personality Inventory, 2nd Edition (MMPI-2):
        This test is an instrument used to diagnose mental health disorders,
        including psychosis, anxiety, and depression. Dr. King testified that
        Smith’s scores were invalid, indicating “that he either attempted to feign a
        mental illness or that he randomly ‘sorted items.’”48

In sum, Dr. King testified that Smith is not intellectually disabled—rather, he

“functioned in the high borderline to low average range of intellectual ability.”49

      While the circuit court gave credence to both Dr. Salekin’s and Dr. King’s

testimony, the court found that Dr. King’s IQ calculation was “probably more

accurate” than Dr. Salekin’s because the verbal score of 75 correlated exactly with

Dr. Alan Blotcky’s pretrial administration of the Wechsler Adult Intelligence Scale

Revised (WAIS-R).50 The court also noted that Smith dropped out of school in the

tenth grade to provide for his family and that he and his siblings “practically raised

themselves” from a young age because their father was not present and their mother

worked long hours.51 Indeed, Smith kept one job for two years, then transferred to

the Coca-Cola Company, but was fired when he missed work due to drug use.52 The




47. Id.
48. Id.
49. Id.
50. Id. at 1115, 1128.
51. Id. at 1129.
52. Id.

                                                                                      9
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 12 of 38




court considered Smith’s pretrial conversations with Roshell, the informant, that

showed his planning and his understanding that he might be caught if he failed to

kill his victim because her brother was a police officer.53 Thus, the court determined

that Smith failed to establish intellectual disability so as to preclude execution

pursuant to Atkins.54

      The Court of Criminal Appeals affirmed, holding that the circuit court’s

finding concerning intellectual disability was not an abuse of discretion.55 The

Alabama Supreme Court denied certiorari.56


      C.     Federal habeas proceedings

      Smith filed a § 2254 petition in the Northern District of Alabama in 2013.57

As in his Rule 32 proceedings, Smith raised an Atkins claim. Four years later, the

district court entered a memorandum opinion denying the petition and dismissing it

with prejudice.58 As to the Atkins claim,59 the court held that the state courts’

determination that Smith failed to prove intellectual disability was not



53. Id. at 1129–30.
54. Id. at 1130.
55. Id. at 1130–36.
56. Ex parte Smith, 112 So. 3d 1152 (Ala. 2012).
57. Petition for Writ of Habeas Corpus, Smith v. Dunn, 2:13-cv-00557-RDP, 2017
    WL 3116937 (N.D. Ala. July 21, 2017), Doc. 1.
58. Smith v. Dunn, 2:13-cv-00557-RDP, 2017 WL 1150618 (N.D. Ala. Mar. 28,
    2017).
59. Id. at *18–30.

                                                                                   10
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 13 of 38




unreasonable.60

       That same day, the United States Supreme Court issued its decision in Moore

v. Texas61 concerning Texas’s method of determining intellectual disability, which

the Court found to be incompatible with Hall v. Florida.62 Specifically, Hall

mandates that courts must account for an IQ test’s standard error of measurement.63

Moreover, Texas’s consideration of adaptive functioning deviated from clinical

standards, including consideration of the “Briseno factors,” which are used in no

other state.64

       Following this decision, the district court vacated its order and reopened

Smith’s case for the purpose of considering Moore’s effect on his Atkins claim. Four

months later, the court concluded that Smith was still not entitled to relief.65 The

court held that the Moore rule was not clearly established federal law at the time that

the Alabama courts considered Smith’s case. At most, Moore was an application of

Hall, which itself was not decided until after the Alabama courts entered their

decisions concerning Smith.66 Analyzing Moore under Teague v. Lane,67 the district


60. Id. at *26.
61. 137 S. Ct. 1039 (2017).
62. 572 U.S. 701 (2014).
63. Id. at 724.
64. Moore, 137 S. Ct. at 1051–53.
65. Smith v. Dunn, 2:13-cv-00557-RDP, 2017 WL 3116937, at *3 (N.D. Ala. July
    21, 2017).
66. Id. at *3–4.
67. 489 U.S. 288 (1989).

                                                                                    11
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 14 of 38




court held that Moore, like Hall, announced only a procedural rule, that this

procedural rule was not a “watershed” rule, and thus, that Moore was not

retroactively applicable to Smith.68 Therefore, the Alabama courts did not

unreasonably apply clearly established federal law by failing to consider the standard

error of measurement in Smith’s IQ tests or by considering Smith’s adaptive

strengths as well as his deficits.69

      On May 22, 2019, after oral argument, the Eleventh Circuit Court of Appeals

affirmed.70 First, the court agreed with the district court as to the non-retroactivity

of the Moore rule under Teague,71 explaining:

      Moore established that states cannot disregard current clinical and
      medical standards in assessing whether a capital defendant is
      intellectually disabled. Moore effectively narrowed the range of
      permissible methods—the procedure—that states may use to determine
      intellectual disability. While Moore may have the effect of expanding
      the class of people ineligible for the death penalty, it merely defined the
      appropriate manner for determining who belongs to that class of
      defendants ineligible for the death penalty. Moore thus announced a
      new rule, but it is procedural, not substantive.
             Because Moore announced a procedural rule, it can only be
      retroactive if it meets Teague’s second exception. Doing so is
      extraordinarily rare. . . . Moore is an important development. It
      provides guidance to states attempting to comply with Atkins. But we
      cannot say that Moore altered the bedrock procedural elements
      essential to the fairness of a criminal proceeding in the way that the
      Gideon rule did. Because Moore cannot meet the requirements of


68. Smith, 2017 WL 3116937, at *4–6.
69. Id. at *6–7.
70. Smith, 924 F.3d at 1334.
71. Id. at 1337–40.

                                                                                    12
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 15 of 38




      Teague’s second exception, it cannot be applied retroactively.72

      Second, the Eleventh Circuit considered the Alabama courts’ application of

Atkins to the facts of Smith’s case73 and rejected Smith’s contention that the state

courts were unreasonable for failing to credit his IQ score of 64:

      Atkins did not set forth clearly established federal law on how states
      must evaluate IQ scores in determining intellectual disability. “Atkins
      did not define intellectual disability, nor did it direct the states on how
      to define intellectual disability, nor, finally, did it provide the range of
      IQ scores that could be indicative of intellectual disability.” Kilgore v.
      Sec’y, Fla. Dep’t of Corr., 805 F.3d 1301, 1311 (11th Cir. 2015); see
      also Bobby v. Bies, 556 U.S. 825, 83 (2009) (“[Atkins] did not provide
      definitive procedural or substantive guides for determining when a
      person who claims [intellectual disability] will be so impaired as to fall
      within [Atkins’ compass]” (internal citation and quotation marks
      omitted)). Without clear guidance from Atkins, the state court’s refusal
      to average IQ scores or to account for certain statistical adjustments was
      not an unreasonable application of clearly established federal law.
             Smith’s specific argument about the state court’s failure to
      consider the standard error is foreclosed by our precedent. As we
      explained in Kilgore, “[n]othing in Atkins suggested that a bright-line
      IQ cutoff of 70 ran afoul of the prohibition on executing the
      intellectually disabled.” 805 F.3d at 1312. In other words, Atkins did
      not require states to consider the standard error in assessing IQ scores.
      That requirement did not emerge until Hall v. Florida, 572 U.S. 701,
      (2014), well after the Alabama courts considered Smith’s case.
             Altogether, Smith’s arguments generally conflate what we have
      previously permitted in evaluating intellectual disability with what is
      required. While we have previously said that the Flynn Effect may be
      considered in determining a defendant’s IQ, see Thomas v. Allen, 607
      F.3d 749, 753 (11th Cir. 2010), neither this Court nor the Supreme
      Court has required courts to do so. Similarly, while we have previously
      permitted district courts to average multiple IQ scores, see Holladay v.
      Allen, 555 F.3d 1346, 1357–58 (11th Cir. 2009), courts are not

72. Id. at 1339–40 (footnote omitted).
73. Id. at 1340–43.

                                                                                     13
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 16 of 38




      necessarily required to do so.74

      The Eleventh Circuit then considered the state courts’ determinations

regarding adaptive functioning:

      Smith argues that the Alabama courts unreasonably applied Atkins by
      favoring Smith’s adaptive strengths over his adaptive deficits. The
      Supreme Court recently rejected this argument in Shoop v. Hill, 139 S.
      Ct. 504 (2019).
             In Hill v. Anderson, the Sixth Circuit held that Moore’s holding
      about adaptive strengths was clearly established law because Moore
      was “merely an application of what was clearly established by Atkins.”
      881 F.3d 483, 487 (6th Cir. 2018). But the Supreme Court reversed the
      Sixth Circuit and soundly rejected this argument in Shoop, explaining
      that “Atkins did not definitively resolve how [the adaptive functioning
      prong] was to be evaluated but instead left its application in the first
      instance to the State.” 139 S. Ct. at 508. Because Atkins did not provide
      definitive guidance to states on how to evaluate a petitioner’s adaptive
      functioning, the Alabama courts here could not have unreasonably
      applied Atkins in choosing to weigh Smith’s adaptive strengths against
      his adaptive weaknesses.75

While the court was ultimately unimpressed with the state courts’ consideration of

adaptive strengths and deficits, it acknowledged that “[t]his approach was acceptable

at the time.”76

      The Eleventh Circuit denied rehearing en banc in September 2019, and the

mandate issued on October 1. Smith’s petition for writ of certiorari is due after

extension on February 20, 2020.77


74. Id. at 1342 (internal citations edited).
75. Id. at 1342–43 (internal citation edited).
76. Id. at 1343.
77. Order, Smith v. Dunn, No. 19A513 (Nov. 12, 2019).

                                                                                  14
      Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 17 of 38




II.     The introduction of nitrogen hypoxia as a method of execution

        A.   The act and the election period

        On March 22, 2018, Governor Kay Ivey signed Alabama Laws Act 2018-353,

which made nitrogen hypoxia a statutorily approved method of execution in

Alabama. Pursuant to section 15-18-82.1(b)(2) of the Code of Alabama, as modified

by the act, an inmate whose conviction was final prior to June 1, 2018, had thirty

days from that date to inform the warden of the correctional facility in which he was

housed that he was electing to be executed by nitrogen hypoxia. Inmates sentenced

after the enactment of the law would have a thirty-day election period from the date

that their death sentence became final.

        The law—like most state and federal laws—did not include any provision

requiring that any particular individual be given special notice of its enactment, nor

did it specify how an inmate should make an election beyond “in writing.” The

ADOC thus did not create a standardized election form for this purpose.

        On June 22, 2018, an attorney for the Federal Defenders for the Middle

District of Alabama drafted an election form, which was given to death-row inmates

represented by that organization, allegedly on June 26.78 Defendant Cynthia Stewart,

Warden of Holman Correctional Facility, obtained a copy of the form, then directed



78. Affidavit of John A. Palombi at 2, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D.
    Ala. Mar. 29, 2019), Doc. 29-3.

                                                                                   15
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 18 of 38




Captain Jeff Emberton to give every death-row inmate at Holman a copy of the form

and an envelope in which he could return it to the warden, should he decide to make

the election.79 Captain Emberton did as instructed before the end of June. The form

stated that the inmate’s election was made pursuant to Act 2018-353, and its date

blank read, “Done this ___ day of June, 2018.”80 Forty-eight Alabama inmates

ultimately elected nitrogen hypoxia, including inmates not represented by the

Federal Defenders. While Smith, along with every other death-row inmate, was

given an election form, he was not among the inmates who made the election. Again,

as noted above, Smith was represented at that time by attorneys from three law firms,

including Bradley Arant in Birmingham, who continue to represent him in his habeas

litigation.81


       B.       The Price litigation and nitrogen hypoxia’s “availability”

       Holman inmate Christopher Price was among those who, like Smith,

neglected to make a timely election.82 The State moved the Alabama Supreme Court

to set Price’s execution date on January 11, 2019, and Price alleged that his counsel


79. Affidavit of Captain Jeff Emberton at 1, Price v. Dunn, 1:19-cv-00057-KD-MU
    (S.D. Ala. Mar. 29, 2019), Doc. 19-1.
80. Exhibit A, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D. Ala. Mar. 29, 2019),
    Doc. 29-3.
81. E.g., Smith v. Comm’r, Ala. Dep’t of Corrs., 924 F.3d 1330, 1334 (11th Cir.
    2019) (listing counsel).
82. Price v. Comm’r, Ala. Dep’t of Corrs., 752 F. App’x 701, 703 n.3 (11th Cir.
    2018).

                                                                                  16
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 19 of 38




only learned of the election opportunity on January 12.83 On January 27, Price sent

a letter to Warden Stewart attempting to elect hypoxia, but the belated request was

denied.84 Price’s counsel contacted counsel for the State on February 4 and was

likewise informed that the election period had ended.85 Thus stymied, Price filed a

§ 1983 complaint in the Southern District of Alabama on February 8, nearly one

month after the State moved for an execution date, alleging an equal protection

violation because he was not allowed to elect hypoxia.86 On March 1, the Alabama

Supreme Court set Price’s execution for April 11.87

      As Price’s litigation was ongoing in the district court, the United States

Supreme Court announced its decision in Bucklew v. Precythe,88 a method-of-

execution challenge in which a Missouri inmate named nitrogen hypoxia as his

alternative without proving its ready availability. In that case, the Court made clear

that under Baze and Glossip, simply naming an alternative method of execution,

without more, is insufficient to satisfy an inmate’s burden. The Court explained:


83. Complaint ¶ 32, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D. Ala. Feb. 8, 2019),
    Doc. 1.
84. Exhibit C, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D. Ala. Mar. 4, 2019), Doc.
    19-3.
85. Exhibit D, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D. Ala. Mar. 4, 2019), Doc.
    19-4.
86. Complaint ¶¶ 87–93, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D. Ala. Feb. 8,
    2019), Doc. 1.
87. Exhibit E, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D. Ala. Mar. 4, 2019), Doc.
    19-5.
88. 132 S. Ct. 1112 (2019).

                                                                                    17
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 20 of 38




      First, an inmate must show that his proposed alternative method is not
      just theoretically “‘feasible’” but also “‘readily implemented.’”
      Glossip, 135 S. Ct., at 2737–38. This means the inmate’s proposal must
      be sufficiently detailed to permit a finding that the State could carry it
      out “relatively easily and reasonably quickly.” McGehee v. Hutchinson,
      854 F.3d 488, 493 (8th Cir. 2017); Arthur v. Comm’r, Ala. Dep’t of
      Corrs., 840 F.3d 1268, 1300 (11th Cir. 2016). Mr. Bucklew’s bare-
      bones proposal falls well short of that standard. He has presented no
      evidence on essential questions like how nitrogen gas should be
      administered (using a gas chamber, a tent, a hood, a mask, or some other
      delivery device); in what concentration (pure nitrogen or some mixture
      of gases); how quickly and for how long it should be introduced; or how
      the State might ensure the safety of the execution team, including
      protecting them against the risk of gas leaks. Instead of presenting the
      State with a readily implemented alternative method, Mr. Bucklew (and
      the principal dissent) point to reports from correctional authorities in
      other States indicating that additional study is needed to develop a
      protocol for execution by nitrogen hypoxia. . . . That is a proposal for
      more research, not the readily implemented alternative that Baze and
      Glossip require.89

      Price, like Bucklew, failed to make this critical showing. He pointed to

nitrogen hypoxia as a statutory method of execution, but the ADOC did not have a

hypoxia protocol at that time—indeed, as of this filing, the ADOC is still in the

process of developing a safe protocol—and he failed to offer the ADOC a protocol

that could be readily used. Instead, Price pointed out that Oklahoma had conducted

preliminary research on the issue90 and showed that his counsel’s associate was able




89. Id. at 1129 (citations edited).
90. Affidavit of Aaron M. Katz, Ex. A, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D.
    Ala. Mar. 29, 2019), Doc. 29-2.

                                                                                   18
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 21 of 38




to purchase a tank of nitrogen in Massachusetts.91 Not until he was denied relief and

filed a motion for reconsideration did Price even offer a protocol of sorts, one

purportedly based on two books published by right-to-die organizations.92 Aside

from the fact that this proposed protocol was offered only six days before Price’s

scheduled execution, Price still failed to show that it was an available method for the

ADOC to employ. His claim that the necessary components “can be purchased from

commercial sources, no questions asked (including from sources such as

Amazon.com)”93 was belied by the fact that he failed to identify a commercial source

willing to sell the ADOC a so-called “exit bag,”94 a key component of his protocol.

      On April 5, the district court, citing Bucklew, found that Price had failed to

carry his burden of proving that nitrogen hypoxia was readily available to the

ADOC.95 The court remained unpersuaded in its order of April 6 after Price moved

for reconsideration:

      First, relative to his Eighth Amendment claim, Price argues that in the
      event Bucklew v. Precythe, 139 S. Ct. at 1129–31, now requires a death

91. Affidavit of Sean B. Kennedy, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D. Ala.
    Mar. 29, 2019), Doc. 29-4.
92. Motion for Relief from Judgment and for Reconsideration at 4 & n.2, Price v.
    Dunn, 1:19-cv-00057-KD-MU (S.D. Ala. Apr. 5, 2019), Doc. 33.
93. Id. at 5.
94. For example, Sharlotte Hydorn, who sold “GLADD” exit bags by mail, was
    raided by the FBI in 2011 and died in 2013. Faye Girsh, Charlotte Hydorn of
    GLADD Exit Bags Dies at 94, ASSISTED-DYING BLOG (Dec. 13, 2013),
    https://bit.ly/2IhYeYK.
95. Order at 20, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D. Ala. Apr. 5, 2019),
    Doc. 32.

                                                                                    19
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 22 of 38




      row inmate to submit a “sufficiently detailed” execution protocol
      proposal in a method of execution challenge case (which he disputes,
      arguing Bucklew is distinguishable), he has now submitted such
      proposal (submitting same with his motion) at least to the level of
      satisfaction for a stay/preliminary injunction (substantial likelihood of
      success on the merits). Additionally, Price contends that Bucklew held
      that a state’s own statutory scheme cannot control the outcome of an
      Eighth Amendment challenge, such that the Court’s ruling—that his
      failure to timely elect nitrogen hypoxia by June 30, 2018 constitutes a
      legitimate penological justification—lacks merit. Although Price
      presents a protocol/proposal with his motion, he still fails to show that
      it may be readily implemented by the State and that the State does not
      have legitimate reason for refusing his untimely request to be executed
      by nitrogen hypoxia.96

      But the Eleventh Circuit’s decision just four days later muddied the waters.

The court held that hypoxia was available—an inquiry the Supreme Court has

always treated as a factual matter—solely because the method of execution was

authorized by statute. The court’s full reasoning is of relevance to the present matter:

      Price claims that nitrogen hypoxia is an available method of execution
      for him because the Alabama legislature has authorized it. In proposing
      nitrogen hypoxia as an alternative to the State’s midazolam lethal-
      injection protocol, Price emphasizes that he is merely seeking to be
      executed by a method of execution that the Alabama legislature, “after
      considerable thought, has expressly authorized.” He also argues that
      nitrogen hypoxia is feasible and readily implemented because pure
      nitrogen gas is easily purchased. No supply concerns exist for nitrogen,
      and counsel for Price notes that he was recently able to easily purchase
      a tank of 99.9% pure compressed nitrogen gas.
             The State retorts that nitrogen hypoxia is not an available method
      of execution to Price as a matter of state law because he failed to make
      a timely election under the applicable statute. It also claims nitrogen
      hypoxia is neither feasible nor readily implemented at this date, since

96. Order at 2, Price v. Dunn, 1:19-cv-00057-KD-MU (S.D. Ala. Apr. 6, 2019), Doc.
    35 (internal citation edited).

                                                                                     20
Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 23 of 38




  the ADOC has not yet finalized a nitrogen hypoxia protocol, and it is
  not likely that one will be in place by April 11, 2019. Finally, the State
  asserts Price did not meet his burden to prove a known and available
  alternative method of execution because he did not provide sufficient
  details of how the State could induce nitrogen hypoxia.
         To resolve this issue, we turn to Bucklew for guidance. Bucklew
  sheds some light on the “availability” prong of the Baze-Glossip test,
  and it specifically addresses an inmate’s proposal of nitrogen hypoxia
  as an alternative method of execution.
         In Bucklew, the Supreme Court determined that the inmate had
  not presented a triable question on the viability of nitrogen hypoxia as
  an alternative to lethal injection for two reasons. First, the Court noted,
  to establish that a proposed alternative method is available, an inmate
  must do more than show that it is theoretically “feasible”; he must also
  show that it is “readily implemented.” Bucklew, 139 S. Ct. at 1129
  (citing Glossip, 135 S. Ct. at 2737–38). To meet this burden, the
  inmate’s proposed alternative must be “sufficiently detailed to permit a
  finding that the State could carry it out ‘relatively easily and reasonably
  quickly.’” Id. (quoting McGehee v. Hutchinson, 854 F.3d 488, 493 (8th
  Cir. 2017); Arthur, 840 F.3d at 1300).
         The Court in Bucklew found that the inmate had failed to meet
  this burden because he presented no evidence on details such as how
  nitrogen gas would be administered, in what concentration, and for how
  long the gas would be administered. Id. The inmate also did not suggest
  how the State could ensure the safety of the execution team. Id. Instead,
  the inmate pointed only to reports from correctional institutions in other
  states revealing that additional study was needed to put in place a
  protocol for execution by nitrogen hypoxia. Id.
         Second, the Court in Bucklew determined that the State had a
  legitimate reason for not switching its current lethal-injection protocol:
  nitrogen hypoxia was an “entirely new method—one that had ‘never
  been used to carry out an execution’ and had ‘no track record of
  successful use.’” Id. (quoting McGehee, 854 F.3d at 493). The Court
  concluded by stating that the Eighth Amendment “does not compel a
  State to adopt ‘untried and untested’ (and thus unusual in the
  constitutional sense) methods of execution.” Id. (quoting Baze, 553
  U.S. at 41).
         Here, the State argues that although the Code of Alabama now
  contemplates nitrogen hypoxia as a means of execution, it is not
  “available” because the ADOC is still developing a protocol, and the

                                                                                21
Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 24 of 38




  process will not be complete in time for Price’s April 11, 2019,
  execution. We are not persuaded. If a State adopts a particular method
  of execution—as the State of Alabama did in March 2018—it thereby
  concedes that the method of execution is available to its inmates. Unlike
  in Bucklew, where the inmate proposed the adoption of a new method,
  here, the State of Alabama chose, on its own, and after careful
  consideration, to offer nitrogen hypoxia as a method of execution for
  its death-row inmates. So unlike the inmate in Bucklew, Price is not
  attempting to “compel” the State to adopt a different and new method
  of execution at all. The method was already adopted well before Price’s
  Eighth Amendment challenge—and more than a year before Price’s
  scheduled execution date.
         A State may not simultaneously offer a particular method of
  execution and deny it as “unavailable.” Rather, because the State
  voluntarily included nitrogen hypoxia in its statute, we reject the State’s
  argument that nitrogen hypoxia is not “available” to Price simply
  because the State has not yet developed a protocol to administer this
  method of execution. If we were to find otherwise, it would lead to an
  absurd result. States could adopt a method of execution, take no action
  at all to implement a protocol to effectuate it, and then defeat an
  inmate’s Eighth Amendment challenge by simply claiming the method
  is not “available” due to a lack of protocol.
         Roughly two years ago, the Alabama legislature introduced a bill
  that would make nitrogen hypoxia a statutorily authorized method of
  execution in Alabama. The bill was also passed and enacted into law
  more than a year ago, and inmates have been electing nitrogen hypoxia
  since June 2018. Under these circumstances, we cannot agree that
  nitrogen hypoxia is not available in the State of Alabama. Indeed,
  Alabama’s official legislature-enacted policy is that nitrogen hypoxia
  is an available method of execution in the State.
         We also reject the State’s suggestion that nitrogen hypoxia is not
  available to Price only because he missed the 30-day election period. If
  nitrogen hypoxia is otherwise “available” to inmates under Bucklew,
  that the State chooses to offer the chance to opt for it for a period of
  only 30 days does not somehow render it “unavailable” by Bucklew’s
  criteria. To the contrary, for the same reason that Bucklew abrogates
  Arthur’s requirement that a state offer a method of execution for it to
  be “available,” Bucklew renders a state’s time limit on a given
  execution option of no moment to whether that option is “available.”
         The closer question is whether Price’s alleged lack of detail with

                                                                                22
Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 25 of 38




  respect to how the State would implement his execution by nitrogen
  hypoxia defeats his Eighth Amendment claim. We agree that Price did
  not come forward with sufficient detail about how the State could
  implement nitrogen hypoxia to satisfy Bucklew’s requirement where
  the inmate proposes a new method of execution. But under the
  particular circumstances here—where the State by law previously
  adopted nitrogen hypoxia as an official method of execution—we do
  not believe that was Price’s burden to bear. Rather, an inmate may
  satisfy his burden to demonstrate that the method of execution is
  feasible and readily implemented by pointing to the executing state’s
  official adoption of that method of execution.
         True, in Bucklew, the Supreme Court discussed how Bucklew
  had failed to set forth evidence of essential questions like how the
  nitrogen gas would be administered, and it used this as a basis to defeat
  the Eighth Amendment claim. But as we have noted, a key distinction
  between Bucklew and our case is present. Again, in Bucklew, the inmate
  was proposing a new alternative method of execution that had not yet
  been approved by the state. And in addressing whether the suggested
  alternative method was “feasible” and “readily implemented,” the
  Supreme Court explained that the inmate’s proposal must be
  sufficiently detailed. Bucklew, 139 S. Ct. at 1129.
         Here, Price did not “propose” a new method of execution; he
  pointed to one that the State already made available. The State, on its
  own, had already adopted nitrogen hypoxia as an alternative to lethal
  injection. Under these circumstances, the State bears the responsibility
  to formulate a protocol detailing how to effectuate execution by
  nitrogen hypoxia. Indeed, it would be bizarre to put the onus on Price
  to come up with a proposed protocol for the State to use when the State
  has already adopted the particular method of execution and is required
  to develop a protocol for it, anyway. For these reasons, we conclude
  that Price’s lack of detail as to how the State would implement death
  by nitrogen hypoxia does not prevent him from establishing that this
  method of execution is available to him.
         Finally, we acknowledge the potential for abuse in delaying
  execution that a state’s decision to make multiple methods of execution
  available could present. Under Bucklew, 139 S. Ct. at 1133 (citation and
  quotation marks omitted), “[b]oth the State and the victims of crime
  have an important interest in the timely enforcement of a sentence.” So
  to the extent that a particular available method of death reasonably
  requires a certain period for the state to prepare for execution, a prisoner

                                                                                 23
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 26 of 38




      may not successfully seek execution by an alternative method inside
      that window of time. But this is not that case.
            Here, Price sought execution by nitrogen hypoxia in January
      2019, and his execution is not scheduled to occur until April 11, 2019.
      While the State has not yet developed a protocol for execution by
      nitrogen hypoxia, it has submitted no evidence to suggest that once it
      has satisfied its burden to develop its execution-by-nitrogen-hypoxia
      protocol, preparing to carry out execution by nitrogen hypoxia will
      reasonably require more than two-and-one-half months.97

      The problem with the panel’s reasoning is that the distinction it drew between

Bucklew’s case and Price’s was no distinction at all. While the Eleventh Circuit

believed that Bucklew had proposed “a new alternative method of execution that had

not yet been approved by” Missouri,98 that belief was mistaken. In fact, as Justice

Breyer noted, “Bucklew identified as an alternative method of execution the use of

nitrogen hypoxia, which is a form of execution by lethal gas. Missouri law permits

the use of this method of execution.”99 The panel’s decision, therefore, was based

on overlooked facts that led it to misinterpret the law.

      Price’s position was virtually identical to that of Bucklew, who challenged

Missouri’s plan to execute him by lethal injection and “claimed that execution by

‘lethal gas’ was a feasible and available alternative method,” “later clarif[ying] that

the lethal gas he had in mind was nitrogen.”100 “Lethal gas” and “lethal injection”


97. Price v. Comm’r, Ala. Dep’t of Corrs., 920 F.3d 1317, 1326–29 (11th Cir. 2019).
98. Id. at 1328.
99. Bucklew, 139 S. Ct. at 1142 (Breyer, J., dissenting) (citing MO. REV. STAT.
    § 546.720 (2002)) (emphasis added).
100. Id. at 1121.

                                                                                    24
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 27 of 38




are Missouri’s two statutorily approved methods of execution.101 Thus, everyone

involved in that litigation agreed that nitrogen hypoxia, a form of lethal gas, was

statutorily available. Indeed, the Eighth Circuit noted that “[n]itrogen hypoxia is an

authorized method of execution under Missouri Law,”102 and Missouri “did not

dispute that lethal gas is legally authorized in Missouri under Mo. Rev. Stat.

§ 546.720.”103

      But even though nitrogen hypoxia was a statutorily authorized method of

execution in Missouri, the Supreme Court held that Bucklew needed to “show that

his proposed alternative method is not just theoretically ‘feasible’ but also ‘readily

implemented.’”104 In other words, mere statutory authorization of a method of

execution did not relieve him of his burden to submit a “proposal . . . sufficiently

detailed to permit a finding that the State could carry it out relatively easily and

reasonably quickly.”105

      The Eleventh Circuit, perhaps unaware of the full facts of Bucklew’s case and

how similar it was to Price’s—understandable, given the rushed nature of last-

minute execution litigation—reached the opposite conclusion: “nitrogen hypoxia is


101. MO. REV. STAT. § 546.720 (1).
102. Bucklew v. Precythe, 883 F.3d 1087, 1094 (8th Cir. 2018) (citing MO. STAT.
     ANN. § 546.720).
103. Brief of Respondents at 33, Bucklew v. Precythe, 139 S. Ct. 1112 (2019) (17-
     8151).
104. Id. at 1129 (quoting Glossip, 135 S. Ct. at 2737–38).
105. Id. (quotation omitted).

                                                                                   25
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 28 of 38




an available method of execution for [Price] because the Alabama legislature has

authorized it.”106 Departing from Bucklew, the panel held that “[i]f a State adopts a

particular method of execution—as the State of Alabama did in March 2018—it

thereby concedes that the method of execution is available to its inmates.”107 But as

the facts and reasoning of Bucklew make clear, statutory authorization alone does

not make a method of execution “available” for Baze and Glossip’s purposes.

Bucklew could not satisfy this requirement, and neither could Price.108

      Thanks to a flurry of filings on his scheduled execution day, Price’s execution

was stayed by the Eleventh Circuit hours before it was to begin.109 The Supreme

Court vacated the stay, but not until approximately 1:30 AM on April 12, after the

execution warrant had expired.110 In vacating the stay, the Court explained that Price

did not make a timely hypoxia election in June 2018, though he was aware of the

election period, that he waited until February 2019 to initiate his § 1983 action, and

that he filed additional evidence on his execution day.111 The Alabama Supreme

Court reset Price’s execution for May 30, and he was ultimately executed by lethal


106. Price, 920 F.3d at 1326.
107. Id. at 1327–28.
108. Id. at 1328 (“We agree that Price did not come forward with sufficient detail
     about how the State could implement nitrogen hypoxia to satisfy Bucklew’s
     requirement where the inmate proposes a new method of execution.”).
109. Price v. Comm’r, Ala. Dep’t of Corrs., 19-11268-P, 2019 WL 1591475 (11th
     Cir. Apr. 11, 2019).
110. Dunn v. Price, 139 S. Ct. 1312 (2019).
111. Id. at 1312.

                                                                                   26
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 29 of 38




injection.

      As for the Eleventh Circuit’s erroneous reasoning in its April 10 opinion, the

State petitioned for rehearing and rehearing en banc, pointing out the panel’s flawed

interpretation of Bucklew, but was denied on the afternoon of May 30, Price’s second

execution day.112 While the State presented the error to the Supreme Court that day

in its brief in opposition to Price’s application for stay of execution,113 the Court

denied the application without opinion.114 Thus, while the panel decision as to

availability after Bucklew remains undisturbed, its reasoning is facially flawed.


                             STANDARD OF REVIEW

      In analyzing the sufficiency of pleading in a complaint, courts are guided by

a two-pronged approach: (1) the court is not bound to accept conclusory statements

of the elements of a cause of action, and (2) where there are well-pleaded factual

allegations, the court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.115 “[A] plaintiff’s obligation to provide

the grounds of his entitle[ment] to relief requires more than labels and conclusions,




112. Order, 19-11268-P (11th Cir. May 30, 2019).
113. Brief in Opposition at 24–27, Price v. Dunn, 139 S. Ct. 1794 (2019)
     (No. 18A1238).
114. Price v. Dunn, 139 S. Ct. 1794 (2019) (mem.).
115. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                                                       27
     Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 30 of 38




and a formulaic recitation of the elements of a cause of action will not do.”116

Although a complaint need not contain “detailed factual allegations,” to survive a

motion to dismiss, it must contain “enough facts to state a claim to relief that is

plausible on its face.”117 Further, the factual allegations “must be enough to raise a

right to relief above the speculative level.”118


                                    ARGUMENT

I.     The Court should dismiss Smith’s Eighth Amendment claim because
       Smith has not met his pleading burden under Baze, Glossip, and Bucklew.

       Smith’s first claim should be dismissed because he cannot satisfy his burden

under Baze, Glossip, and now Bucklew of (1) showing that the ADOC’s current

lethal injection protocol—the protocol approved in Glossip—“presents a risk that is

sure or very likely to cause serious illness and needless suffering, amounting to an

objectively intolerable risk of harm,”119 and (2) naming an alternative method of

execution that is “feasible, readily implemented, and in fact significantly reduce[s]

a substantial risk of severe pain.”120

       As to the first prong, Smith has failed to plead sufficient facts showing that



116. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation and
     punctuation omitted).
117. Id. at 570.
118. Id. at 555.
119. Glossip, 135 S. Ct. at 2736 (quotation omitted).
120. Baze, 553 U.S. at 52.

                                                                                   28
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 31 of 38




the use of the midazolam protocol creates “an objectively intolerable risk of harm

that prevents prison officials from pleading that they were subjectively blameless for

purposes of the Eighth Amendment.”121 First, he simply asserts that “[t]here is a high

likelihood that midazolam is incapable of reliably causing the sustained anesthetic

state of sufficient depth necessary to prevent an inmate from experiencing the

intolerable pain associated with the second and third drugs.”122 But that statement

“amount[s] to nothing more than a ‘formulaic recitation of the elements’ of a

constitutional . . . claim,” and that “conclusory” allegation is “not entitled to be

assumed true.”123

      Next, Smith asserts that midazolam “could sedate an individual to the point

of being incapable of communicating that he or she is in pain while” failing to

prevent the pain.124 But that allegation at most shows that there could be some risk

of pain associated with use of midazolam, and merely some risk alone is inadequate

to meet the Supreme Court’s high standard. “Simply because an execution method

may result in pain, either by accident or as an inescapable consequence of death,

does not establish the sort of ‘objectively intolerable risk of harm’ that qualifies as

cruel and unusual.”125 Smith’s allegation does nothing to show that any purported


121. Glossip, 135 S. Ct. at 2737 (cleaned up).
122. Doc. 1 ¶ 17.
123. Ashcroft, 556 U.S. at 681.
124. Doc. 1 ¶ 18.
125. Baze, 553 U.S. at 50 (plurality op.).

                                                                                    29
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 32 of 38




risk associated with midazolam rises to the level of “objectively intolerable.”

      Smith’s remaining allegations likewise fail to meet that standard; indeed, they

are internally inconsistent. In paragraph 19, he alleges that midazolam creates a

“high likelihood that an inmate who receives” it “will not respond to ADOC’s

consciousness check, but will feel” excruciating pain from the other two drugs. But

he then asserts in paragraphs 22 and 23 that two inmates did respond to

consciousness checks after receiving midazolam. In either event, Smith fails to show

that any risk posed by midazolam rises to the level contemplated in Baze, Glossip,

and Bucklew. Likewise, Smith’s assertion that “approximately 2% of people

experience a paradoxical effect when given benzodiazepines like midazolam”126

does not suggest that it is “sure or very likely” that he will be subject to severe

pain.127

      In sum, the fact remains that Alabama uses the lethal injection protocol

approved in Glossip.128 This protocol is safe, effective, and constitutionally sound,

and it begins with a 500-milligram bolus of midazolam, a dose well beyond any used

in a clinical setting.129 Smith cannot establish that the protocol is “sure or very likely


126. Doc. 1 ¶ 20.
127. Glossip, 135 S. Ct. at 2737.
128. E.g., Price, 358 F. Supp. 3d 1221 (noting that Glossip protocol is “functionally
     identical to Alabama’s”).
129. E.g., Arthur v. Dunn, 137 S. Ct. 725, 728 (2017) (Sotomayor, J., dissenting)
     (“Because Dr. Strader’s experience was limited to clinical doses of midazolam,
     which typically range from 2 to 5 mg, the court concluded that he had no basis

                                                                                       30
      Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 33 of 38




to cause serious illness and needless suffering.”

        Turning to the second prong, while Defendants acknowledge that the Eleventh

Circuit’s April 10 opinion deeming nitrogen hypoxia “available” purely because it

is contemplated by statute remains in effect, Defendants also stress that the opinion

was wrongly decided and flies in the face of what the Supreme Court held in

Bucklew. Although the ADOC has been working on a hypoxia protocol for more

than a year, there is still no working protocol in place, and Smith offers no protocol

of his own.

        Therefore, this claim should be dismissed.


II.     The Court should dismiss Smith’s ADA claim because Smith is not
        intellectually disabled, and even if he were, the ADA would offer no
        ground for relief.

        Smith’s second claim is ripe for dismissal, as he has failed to state a claim

upon which relief can be granted.130

        Smith contends that he is entitled to “reasonable accommodations” under the

ADA because he is a “qualified individual with a disability; specifically, he is

intellectually disabled.”131 Defendants acknowledge that intellectual disability is a




     to extrapolate his experience to non-clinical, lethal doses, such as the 500-mg
     bolus required by Alabama’s lethal-injection protocol.”).
130. FED. R. CIV. P. 12(b)(6).
131. Doc. 1 ¶¶ 53, 55.

                                                                                   31
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 34 of 38




recognized disability under the ADA.132 However, Smith’s argument fails for two

reasons.

      First, Smith is not intellectually disabled. While he received a full-scale score

of 64 on the SB-5 administered by his expert during the Rule 32 proceedings, he

contemporaneously received a full-scale score of 72 on the WAIS-IV, as well as a

verbal score of 75 on that test, which matched the pretrial verbal score of 75 he

received on the WAIS-R.133 Notably, the DSM-IV-TR, which was the edition in use

at the time of Smith’s Rule 32 proceedings, does not recommend adjusting either

Stanford-Binet or Wechsler scores for the “Flynn effect.”134 None of Smith’s

Woodcock-Johnson scores was lower than one standard deviation below the mean,

and his math and spelling skills were at least at a twelfth-grade level.135 Smith’s own



132. 42 U.S.C. § 12102(1)(A); 29 C.F.R. § 1630.2(h)(2) (“Physical or mental
     impairment means [. . .] [a]ny mental or psychological disorder, such as an
     intellectual disability (formerly termed ‘mental retardation’) . . . .”).
133. Smith, 112 So. 3d at 1115, 1128.
134. Id. at 1115; Rule 32 Evidentiary Hearing Transcript at R. 91 (see Volume 29 of
     the habeas record filed in Smith v. Thomas, 2:13-cv-00557-RDP (N.D. Ala.)).
     While the current edition of the DSM makes passing reference to the Flynn
     effect, it does not make any recommendation about adjusting scores. AM.
     PSYCHIATRIC ASS’N, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL
     DISORDERS 37 (5th ed. 2013). Indeed, an examination of over 700,000 IQ
     scores received by Norwegians aged 18–19 who were born between 1962 and
     1991 revealed a recent decline, a “negative Flynn effect” noted in several
     Western countries. Bernt Bratsberg & Ole Rogeburg, Flynn Effect and Its
     Reversal are Both Environmentally Caused, 115 PNAS 6674–78 (2018),
     https://www.pnas.org/content/pnas/115/26/6674.full.pdf.
135. Smith, 112 So. 3d at 1116, 1119–20.

                                                                                    32
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 35 of 38




expert, Dr. Salekin, testified that he is not intellectually disabled.136 Dr. King, the

State’s expert, concurred, opining that Smith “functioned in the high borderline to

low average range of intellectual ability.”137 The federal courts correctly found that

the state courts’ resolution of Smith’s Atkins claim was not an unreasonable

application of federal law and that Moore did not invalidate that resolution.138 As

Smith is not intellectually disabled, he is not entitled to ADA accommodation.

       Moreover, the doctrine of issue preclusion should bar this claim. The Eleventh

Circuit has explained that it

       give[s] preclusive effect to the judgment of a state court provided that
       two conditions are met: first, that the courts of the state from which the
       judgment emerged would do so themselves; and second, that the
       litigants had a “full and fair opportunity” to litigate their claims and the
       prior state proceedings otherwise satisfied “the applicable requirements
       of due process.”139

An Alabama court, in turn, gives preclusive effect to a claim if four elements are

met:

       (1) that an issue in a prior action was identical to the issue litigated in
       the present action; (2) that the issue was actually litigated in the prior
       action; (3) that resolution of the issue was necessary to the prior
       judgment; and (4) that the same parties are involved in the two
       actions.140


136. Id. at 1116, 1120, 1128.
137. Id. at 1118.
138. Smith, 2017 WL 3116937, at *6–7; Smith, 924 F. 3d at 1341–43.
139. E.g., Shields v. Bellsouth Advertising & Pub. Co., Inc., 228 F.3d 1284, 1288
     (11th Cir. 2000).
140. Smith v. Union Bank & Trust Co., 653 So. 2d 933, 934 (Ala. 1995).

                                                                                      33
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 36 of 38




The issue in this litigation turns on the same issue raised during Smith’s Rule 32 and

habeas proceedings: whether he is intellectually disabled. That issue was fully

litigated—indeed, four courts have now spoken on the issue—and resolution of the

issue was necessary to settle Smith’s previous postconviction litigation. Moreover,

the same parties—Smith and the State of Alabama (and its agents)—were involved

in these actions. Finally, the state courts gave the issue of Smith’s alleged intellectual

disability full and fair consideration, including consideration of expert testimony,

and this Court should give that finding preclusive effect.

      Second, Smith’s claim is nonsensical. If he were intellectually disabled, he

would not be entitled under the ADA to a longer period of time in which to elect a

method of execution because he would be categorically ineligible for execution.

Atkins holds that intellectually disabled offenders cannot be executed.141 If the state

or federal courts had deemed Smith intellectually disabled, then his death sentence

would have been vacated, and he would have been resentenced to life without parole.

But the courts made the opposite finding, Smith’s death sentence stands, and the

ADA does not entitle him to elect a method of execution seventeen months late based

on a nonexistent disability. Therefore, this claim is due to be dismissed pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure.




141. 536 U.S. at 321.

                                                                                       34
   Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 37 of 38




                               CONCLUSION

      For the reasons set forth above, Defendants ask this Honorable Court to

dismiss Smith’s complaint.

      Respectfully submitted on January 31, 2020.

                                    STEVE MARSHALL
                                    ATTORNEY GENERAL OF ALABAMA
                                    BY—

                                    /s/ Lauren A. Simpson
                                    Lauren A. Simpson
                                    Alabama Assistant Attorney General
                                    Counsel for Defendants




                                                                          35
    Case 2:19-cv-00927-ECM-SMD Document 10 Filed 01/31/20 Page 38 of 38




                        CERTIFICATE OF SERVICE

      I certify that on January 31, 2020, I served a copy of the foregoing upon

counsel for the Plaintiff by filing the same via the Court’s CM/ECF system, which

shall cause the same to be electronically transmitted to: Spencer J. Hahn and John

Anthony Palombi.


                                     Respectfully submitted,

                                     Steve Marshall
                                     Alabama Attorney General

                                     /s/ Lauren A. Simpson
                                     Lauren A. Simpson
                                     Alabama Assistant Attorney General
                                     Counsel for Defendants


OF COUNSEL:

Office of the Attorney General
501 Washington Avenue
Montgomery, AL 36130
Tel: (334) 353-1209
Fax: (334) 353-8400
lsimpson@alabamaag.gov




                                                                               36
